Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 9/3/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 19, 28, 34, the prior art of record, specifically Haney; Richard (US 8538458) A moveable network communication system comprising: a radio access component configured to receive wireless communications from one or more user equipment within a coverage area; (Col. 15; 36-63);
However, none of the prior art cited alone or in combination provides the motivation to teach; 
a control and data component in communication with the radio access component and configured to provide communication links between the one or more user equipment within the coverage area; and one or more processors configured to: maintain a coverage map corresponding to the coverage area, wherein the coverage map changes responsive to an occurrence of a first condition; and cause a display to display at least a portion of the coverage map. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 19-38 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Sorokin, A. A., and A. A. Gorunov. "Multifunction measuring system for monitoring of coverage area of mobile network operator." 2016 International Siberian Conference on Control and Communications (SIBCON). IEEE, 2016- provides The purpose of this paper is to develop measuring complex for monitoring of mobile network's coverage area. Measuring complex is client-server software. The client part of software is installed on the mobile device and the server part of software is installed on the Internet server. The complex allows collecting the following types of information: the level of signal power, the identification numbers of base stations, the coordinates of the measuring point and the parameters of the mobile device. The server part of this complex processes information, which comes from mobile devices, and interprets it as a map and distribution graphs of level of power signal of network coverage area. Additionally, the complex can be used to compute metrics of mobile devices. These metrics can be used in the process of redistribution traffic load between the mobile devices during the sending of service packs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641